BANCO INTERAMERICANO DE DESARROLLO

NICARAGUA

AGRICORPS.A.

(NE-L045)

INFORME DE GESTIÓN AMBIENTAL Y SOCIAL

16 de septiembre de 2009

Miembros del equipo: Claudia Vanessa Rodriguez, Jefa del equipo (SCF/CED), Susan
Olsen, Jefa del Equipo (VPP/OMJ), Paola Bazan (SCF/CFD); Peter Stevenson
(SCF/CFD); Kristin Dacey, (SCF/S YN); Ernani Pilla (VPS/ESG), y Leif Weizman
(LEG/NSG)

INDICE

L INTRODUCCIÓN

2. DESCRIPCIÓN DEL PROYECTO

3. MARCO LEGAL E INSTITUTCIONAL
4. CONDICIONES AMBIENTALES Y SOCIALES
5. IMPACTOS Y RIESGOS
6. GESTION AMBIENTAL, SOCIAL, DE SALUD Y SEGURIDAD
7. CONSULTACION PÚBLICA Y PARTICIPACIÓN CIUDADANA
8. RECOMENDACIONES

SIGLAS Y ABREVIATURAS

AGRICORP Corporación Agrícola S.A.

BID Banco Interamericano de Desarrollo

BPA Buenas Prácticas Agrícolas

FRIJOLNICA Programa Nicaragiiense del Frijol

ISO International Standard Organization
MAGFOR Ministerio Agropecuario y Forestal
MARENA Ministerio del Ambiente y Recursos Naturales
MITRAB Ministerio del Trabajo

NTON Normas Técnica Obligatoria Nicaragúense
RAMAC Rappaccioli Mcgregor S.A.

SGA Sistema de gestión Ambiental
L INTRODUCCIÓN

Corporación Agrícola, S.A. (Agricorp), es una empresa de productos alimenticios de calidad
que opera en Nicaragua, cuenta con ocho años de haberse constituido, dedicada al
procesamiento y comercialización de alimentos, cuenta con un grupo de Molinos Arroceros,
entre los que se encuentra el “Centro Industrial Chinandega”, ubicado estratégicamente, en el
departamento de Chinandega, a 132 Km. de Managua y a 24 Km. del Puerto de Corinto.
Agricorp ha basado su posición de liderazgo en el sector en Nicaragua mediante el desarrollo
de procesos de industrialización y distribución de alimentos de consumo básico. Estos procesos
han estado acompañados de activos y sostenidos programas de alianzas y cooperación con los
productores, lo que ha permitido, un excelente desarrollo agrotécnico con resultados medibles
en la productividad por manzana, en la utilización de semillas mejoradas y en la aplicación
permanente de modernas técnicas productivas.

Como parte del préstamo del BID Agricorp está buscando un refinanciamiento de su deuda a
corto plazo y el financiamiento para inversiones de capital específico por aproximadamente
US$14,2 millones distribuidos en dos partes. La primera parte, US$ 10.6 millones que
consisten en refinanciar las deudas comerciales de la compañía a corto plazo. La segunda parte,
orientada como una oportunidad para mejoras de facilidades por US$3.6 millones para: i)
apoyar a pequeños productores de frijoles a través de la participación en el programa de
“Frijolnica* de AGRICORP; y ii) impulsar la Gestión Ambiental y Social Corporativa a fin de
consolidar la capacidad y sostenibilidad del proyecto.

2. DESCRIPCIÓN DEL PROYECTO

La ubicación del proyecto se puede definir de acuerdo a los siguientes componentes físicos
principales que lo conforman:

= Planta de Arroz: Ciudad de Chinandega, aproximadamente a 140 kilómetros de
Managua;

= Nueva planta de Frijol: (Sitio específico de la planta por definirse); Fincas productoras
de frijol: Ubicadas en diversos departamentos del Norte y Centro de Nicaragua,
Jinotega, Matagalpa y Boaco.

Debido a sus características, el proyecto contempla además actividades conexas que no están
directamente vinculadas al financiamiento del BID, pero las cuales hace parte de los planes de
expansión de Agricorp:

* Almacenes de arroz en la ciudad de Tipitapa, en el norte del país, que va a beneficiar un
promedio de 6,000 familias de productores del área;

e Planta de Sal: El Tamarindo, La Paz Centro, kilómetro 65 carretera Managua—León;
financiamiento de capital de trabajo permanente a la cooperativa de productores de sal'.

! El BID financio US$450,000 en asistencia técnica a productores locales de sal a través de la Cooperativa de Servicios
Múltiples de Salineros, quienes detienen 50% del control de NICASAL S.A.
2.1 Objetivos del Proyecto

Los principales objetivos del proyecto son: i) aumentar la cantidad de familias beneficiadas
económicamente por el programa a través de mejores prácticas productivas; ii) aumentar el
volumen de ventas y la rentabilidad de los patrocinadores Agricorp y RAMAC (Rappaccioli
Mcgregor S.A. empresa proveedora de agroinsumos); iii) aumentar la cobertura geográfica de
los servicios de financiamiento a los productores de frijol; iv) aumentar la cobertura geográfica
de la asistencia técnica a los productores de frijol; v) elevar los niveles de productividad y
rendimiento del rubro frijol; y vi) lograr una mayor articulación de los participantes de la
cadena de frijol para mejorar la competitividad en el mercado nicaragiiense mediante la
construcción de una Planta Procesadora de Frijoles.

2.2 Componentes del Proyecto y Facilidades
El proyecto consta de un componente principal dirigido al financiamiento para inversiones de
capital específico distribuido en dos subcomponentes:

= Subcomponente No. 1, Refinanciamiento: consiste en refinanciar las deudas
comerciales de la compañía a corto plazo para lo cual esta propuesta una cantidad de
US$ 10.6 millones.

=  Subcomponente No.2, “FrijolNica”: consiste en el apoyar la participación de Agricorp
en el programa Frijolnica, orientado al fomento de la producción y comercialización del
frijol y para lo cual está propuesta una cantidad de US$3.6 millones incluyendo: 1)
inversiones en activo fijo de la nueva planta de frijol y centros de acopio (US$ 1.1
millones); 2) capital de trabajo de Agricorp (US$ 1.0 millón); 3) crédito para pequeños
productores de frijol (US$ 1.2 millones); y 4) US$ 300,000 para impulsar la Gestión
Ambiental y Social Corporativa a fin de consolidar la capacidad y sostenibilidad del
proyecto.

El subcomponente FrijolNica tiene como objetivo:

1) establecer un mecanismo de asistencia técnica que garantice la mejora de los
rendimientos productivos del frijol y por lo tanto la oferta en el mercado y la generación
de excedentes comercializables que permitan el ingreso de recursos económicos que
ayuden a mejorar las condiciones de vida de la unidad familiar que lo produce;

2) mejorar los actuales sistemas de manejo de cosecha y post-cosecha con la
incorporación de sistemas apropiados, mejores y programados garantizando la buena
calidad del grano desde el momento de su cosecha; aplicando prácticas adecuadas de
secado, limpieza, selección, almacenamiento y control de plagas;

3) crear cadenas nuevas de comercialización y/o sustentar y mejorar las cadenas
existentes que presenten problemas por coyunturas de mercado. Generar procesos
ordenados de agro negocios y apertura de oferta a la promoción del consumo del frijol;
garantizando ingresos justos y oportunos a los integrantes del negocio propuesto;

4) instalación de una planta procesadora de frijoles en Nicaragua, la cual contribuya a
promover el cultivo del grano y a mejorar los ingresos de los pequeños productores,
mediante la aplicación de valor agregado. La planta tendrá un proceso productivo lo
cual contemplará las siguientes etapas principales: transporte y manejo de los granos;
Recibo e inspección; Limpieza y Selección; Cribado; Separación; Ensilado; Pulido
(procesamiento al detalle);  Enfardado (procesamiento a granel); Llenado
(procesamiento al detalle); Sellado (procesamiento al detalle); Almacenamiento
producto terminado; Revisión fitosanitaria; Despacho.

2.3 Beneficiaros del Proyecto

Los principales beneficiarios del proyecto son aquellos involucrados en el componente
FrijolNica. Mediante el financiamiento del proyecto presentado al BID, Agricorp y RAMAC
desean ampliar la continuidad del programa Frijolnica que se inició en el año 2001, para llegar
a más de 10,000 pequeños productores, de los casi 250,000 existentes en el país. La alianza está
constituida por: ONGs, cooperativas productores de semilla, cooperativas de servicios
múltiples, empresas de crédito comunitario y grupos comunitarios y una cadena de agro
servicios distribuidos en los municipios más productores de frijol. El programa alcanza
actualmente 14 empresas productoras, 18 cooperativas, 1 unión de cooperativas, y 11 empresas
de agroservicios. En el 2008 el programa beneficio a 5,867 productores en la zona norte de
Nicaragua. Se estima que en el 2009 se pretende beneficiar a 6,000 familias productoras de la
tecnología de FrijolNica, y para el año 2012 el programa estima expandirse a unos 21,429
pequeños productores asociados bajo pequeñas/medianas cooperativas.

Cuadro 2. Alcance del programa FrijolNica hacia con los productores.

8,214 5,867
12,000 8,571
15,000 10,714
20,000 14,286
30,000 21,429

2.4 Gestión Ambiental y Social Corporativa

Agricorp se ha comprometido con el BID de invertir recursos propios durante los próximos tres
años para desarrollar una iniciativa piloto que tome como base la experiencia de Frijol Nica, y
que permita generar un modelo de atención a pequeños productores pobres que se integran en
su cadena de valor. Dicho modelo estará enfocado en: (i) implementación de buenas prácticas
agrícolas (BPA) para la producción ambientalmente sostenible de frijol y bajo condiciones que
procuren la salud y seguridad de los productores y sus familias, así como de sus comunidades;
(ii) gestión de alianzas con entidades que apoyen en la promoción e implementación de
actividades productivas diversificadoras de los ingresos de las familias productoras que
contribuya a disminuir la dependencia de monocultivos y fomente la rotación de suelos; (iii)
gestión de alianzas con iniciativas públicas y privadas que busquen capacitar a las familias
productoras en aspectos de nutrición y salud; así como en la implementación de actividades
productivas con alto valor nutricional para el autoconsumo familiar (i.e. implementación de
huertos familiares) que contribuyan a proteger a las familias de los productores y sus
comunidades de potenciales crisis alimentarias y a mejorar sus niveles nutricionales; y (iv)
apoyo en actividades que colaboren con el desarrollo económico y social de las comunidades en
donde habitan sus proveedores.

3. MARCO LEGAL E INSTITUCIONAL

Marco Legal Aplicable y Cumplimiento con Permisos y Licencias de Nicaragua
El marco legal aplicable al proyecto es lo siguiente:

i) La Ley General del Ambiente (LGA del 1996), establece el marco legal y normativo
para el tratamiento de los aspectos ambientales en Nicaragua;

li) el Decreto 76-2006. Sistema de Evaluación Ambiental (Diciembre 2006); establece
las disposiciones que regulan el Sistema de Evaluación Ambiental de Nicaragua
(incluyendo las actividades, proyectos, obras e industrias sujetos a realizar Estudios
de Impacto Ambiental);

iii) La NTON 05 014-01 Norma Técnica Ambiental para el Manejo, Tratamiento y
disposición Final de los Desechos Sólidos No-Peligrosos tiene por objeto establecer
los criterios técnicos y ambientales que deben cumplirse, en la ejecución de
proyectos y actividades de manejo, tratamiento y disposición final de los desechos
sólidos no peligrosos;

iv) Ruido: en Nicaragua no existe una normativa que establezca los parámetros
permisibles sobre el ruido, pero sin embargo se tomará como referencia los límites
establecidos por los lineamientos de la Organización Mundial de la Salud;

v) La NTON 05 012-02-Norma Técnica de Calidad del Aire establece los límites
máximos permisibles de inmisión de los principales contaminantes atmosféricos en
el aire ambiente. En el caso de las emisiones se espera que la planta de
procesamiento emita principalmente material particulado menores de 10 micras.

vi) El Código del Trabajo (Ley N? 185) establece las obligaciones del empleador
respecto la higiene y seguridad ocupacional y a los riesgos profesionales;

vii) La Ley Básica de Salud Animal y Sanidad Vegetal, establece las disposiciones
fundamentales para la protección de la salud y conservación de los animales,
vegetales, sus productos y subproductos.

viii) El Acuerdo Ministerial N* 23-2001 establece la lista de 19 plaguicidas prohibidos
para cualquier uso y La Resolución Ministerial N* 019-2008 dispone de 10
productos de plaguicidas en las que se restringe su uso. Estas prohibiciones y
restricciones serán tomadas en cuenta en toda la ejecución del proyecto en especial
el componente Frijolnica.

De acuerdo al Sistema de Evaluación Ambiental de Nicaragua el Proyecto AGRICORP no
requiere de un Estudio de Impacto Ambiental. Sin embargo, la nueva planta de procesamiento
de frijol como uno de los componentes del proyecto deberá presentar el formulario ambiental
ante la autoridad municipal correspondiente para la tramitación de la solicitud de su permiso,
según los procedimientos establecidos de conformidad con la Ley General del Medio
Ambiente y los Recursos Naturales. Agricorp tiene todos los permisos ambientales, laborales e

? Ley 291, Gaceta 136 del 22-7-98.
de salud validos para las demás instalaciones del proyecto (planta de sal, planta y molinos de
3
arroz)”.

Marco Institucional

MARENA es la institución rectora en materia ambiental y sus responsabilidades y atribuciones
principales incluyen la supervisión y fiscalización de las acciones relacionadas con medidas de
protección del ambiente, y el otorgamiento de Permisos Ambientales. En el sector agropecuario
las actividades de AGRICORP están bajo la instancia rectora de este sector es el Ministerio
Agropecuario y Forestal -MAGFOR”., el cual tiene entres sus funciones formular propuestas y
coordinar con el MARENA los programas de protección del sistema ecológico con énfasis en la
conservación de suelos y agua”; así como, formular y proponer la delimitación de las zonas,
áreas y límites de desarrollo agropecuario”.

Políticas del BID

El proyecto invoca a la Política de Salvaguardias Ambientales y Sociales del Banco (OP-703),
y bajo esta cumple con la Directivas B.2 (Legislación y Regulaciones Nacionales) B.10
(Materiales Peligrosos y Desechos) y B.11 (Prevención y Reducción de la Contaminación). El
proyecto además plantease bajo la Política de Desastres Naturales e Inesperados (OP-704) y
incluso la Política Operativa de Pueblos Indígenas (OP-765), pues gran parte del territorio de
Nicaragua se caracteriza por presentar ciertas condiciones que lo hacen vulnerable ante la
acción de eventos naturales de magnitudes extremas, y en las regiones del pacifico y centro
norte de Nicaragua existen 23 pueblos indígenas de ascendencia Nahuatl, Chorotegas Hokan Siu,
Miskitos, Mayagna y Matagalpa. Sin embargo el proyecto cumple con los lineamientos de
implementación de las políticas de desarrollo del sector agropecuario (OP-721) y rural (OP-
752). La Estrategia Ambiental y Social del proyecto (ESS) fue presentada a revisión de
salvaguardias ambientales y sociales (ESR 24-09) del Banco el 19 de junio de 2009 y fue
clasificada como categoría “B”.

4. CODICIONES AMBIENTALES Y SOCIALES

4.1 Ambientales

El proyecto de AGRICORP tiene acciones en dos de las tres regiones de relieve del país: La
región del Pacífico, esta macroregión es la que históricamente ha sufrido más cambios de uso de
la tierra, lo cual ha afectado prácticamente todos los ecosistemas naturales que originalmente
cubrían este territorio. Esto ha causado graves procesos de degradación ambiental, afectando la
productividad de la tierra, la salud humana y la calidad ambiental, quedando pocas muestras de
ecosistemas no alterados por la acción del hombre. La región montañosa Central, se encuentra la
provincia Tierras Altas del Interior (región más antigua del país). Se caracteriza por poseer una
topografía abrupta y montañosa con elevaciones superiores a los 600 msnm (metros sobre nivel del
mar), presentando un clima variado, con zonas húmedas templadas hasta semisecas.

En todas las fincas del programa FrijolNica se enfatiza en la reducción de la roza y quema, es
decir ya no es una práctica cultural en estas áreas. Esta reducción significativa de la quema

3 Disponibles en medio electrónico.
% Subprograma Insumos Básicos para la Producción Agrícola 2009-2010: Propuesta de Ejecución (Ministerio
Agropecuario y Forestal MAGFOR- Dirección General de Delegaciones y Promoción de Estrategias Territoriales (2008)

7 Arto. 24, inciso e), Ley 290
S Arto. 24, inciso f), Ley 290

como práctica lograda a través de los productores es uno de los cambios culturales de mayor
peso en cuanto a reducir el impacto negativo a la productividad agrícola y mejorar la calidad
ambiental en su conjunto en toda la zona. Los productores hacen un buen uso de la rotación de
cultivos para evitar el agotamiento de los suelos. Para el control de maleza aún persiste el
control químico por medio de herbicidas, e esto resulta en un riesgo de contaminación a largo
plazo por el uso recurrente de estos productos químicos para el control de las plagas y
enfermedades en la zona. Sin embargo, el proyecto Frijolnica está contribuyendo al manejo y
uso seguro de sustancias que controlan o combaten plagas y enfermedades, así como también
del manejo seguro de los desechos de los recipientes de estas sustancias.

4.2 Socio-económicas

Nicaragua es uno de los países más pobres de América Latina; su Producto Nacional Bruto
(PNB) per cápita es sólo un tercio del promedio regional. De 33 países latinoamericanos,
Nicaragua es el más pobre, después de Haití. Por eso, no es de sorprender que, con base en el
índice de consumo, casi la mitad (45%) de la población de Nicaragua es pobre. En términos
relativos, la pobreza y la pobreza extrema, siguen siendo abrumadoramente rurales. Dos de
cada tres personas en las áreas rurales son pobres, en comparación con una de cada tres en las
áreas urbanas. La reducción de la pobreza rural surge, principalmente por la producción y
consumo de granos básicos. La producción primaria es el sector económico más influyente en
la estructura económica de Nicaragua. La producción de alimentos para el consumo nacional y
los rubros para la exportación descansan en el sector.

Un promedio de 87% de los pequeños productores de frijol en Nicaragua no están organizados
en ningún tipo de asociación o cooperativa. La estrategia de Agricorp es promocionar canales
directos, estables, y transparentes de comercialización del frijol para que los pequeños
productores puedan acceder al mercado con mejores precios, eliminando o disminuyendo el rol
de intermediarios. Para eso es fundamental desarrollar relaciones confiables y de largo plazo
en todos los eslabones de la cadena del frijol, empezando con reglas claras y negociadas de
compra y venta. Esto obliga a desarrollar una estrategia diferente en el desarrollo de políticas de
crédito. Los que ingresan al programa frijol nica necesitan un precio base para su cosecha.

La principal limitante para ingresar al programa es que es un cultivo de pequeños productores
(aproximadamente 1.25 manzanas), lo que exigen que estos sean organizados en una
comunidad de productores previamente establecidos o que constituya una nueva asociatividad
con otros productores dirigidos por un líder o representante para que puedan acceder a los
beneficios del programa. Sin embargo la mayoría de estos productores tiene problemas de ser
sujetos de crédito por carecer de garantías. Esto podría ser un factor determinante en el
incremento del área cultivada con frijol Nica en el futuro. En términos de selección de
productores (asociaciones, cooperativas, proveedores de agroinsumos, etc.) la principal
cualidad para que un productor o grupos de productores puedan trabajar con la tecnología de
frijol nica es que estén dispuestos a adoptar las prácticas del paquete tecnológico.

Actualmente los socios o clientes del programa frijol nica están organizados bajo una de las
siguientes modalidades: a) Cooperativas de Productores de Semilla, b) Cooperativas de
Servicios Múltiples, c) Empresas de Crédito Comunales (PCI, ya constituidos legalmente) y d)
Grupos Comunitarios. Otro elemento clave que participa en la cadena de frijol nica son los
Agro Servicios. El proyecto ha establecido su principal área de influencia en los departamentos
de Jinotega y Matagalpa, aunque tiene presencia en el municipio de Santa Lucía del
Departamento de Boaco y en la cuenca sur del Lago de Managua (área rural sur de la capital).
5. IMPACTOS Y RIESGOS

5.1 Impactos

El programa FrijolNica no va generar impactos sociales negativos. Por la naturaleza y
características de este programa su implementación no surtirá efectos negativos al medio
ambiente y los recursos naturales (tampoco habrá impactos negativos sobre la flora y fauna o en
áreas protegidas o hábitats naturales). El programa promueve la siembra de semillas
certificadas de granos básicos en áreas que tradicionalmente han sido destinadas para la
producción de granos básicos, no implicando esta intervención la expansión de la frontera
agrícola. Al contrario, se potencializarán las tierras con vocación agrícola en manos de
pequeños y medianos productores que hasta el momento no la utilizan por su situación de
descapitalización. Es importante indicar, que al mejorar la situación económica de estas
familias rurales empobrecidas a través del incremento de rendimientos y productividad, de
igual manera se mejorarían también las condiciones de las fincas. En otras palabras la
capitalización de los pequeños productores beneficiarios del subprograma incidiría
positivamente en el mejoramiento de las condiciones agroecológicas de sus territorios.

De manera general el Proyecto tendrá impactos ambientales positivos de gran magnitud e
importancia ya que aumenta las posibilidades de desarrollo rural del país; el mejoramiento
económico de los grupos de productores de frijol más vulnerables (pequeños y medianos). Esto
tendrá como efectos directos el mejoramiento de la calidad de vida, aumento en los ingresos
económicos y en las mejoras tecnológicas en las fincas. El análisis ambiental confirma que los
potenciales impactos ambientales y sociales negativos del proyecto serán directos, temporales,
localizados y poco significativos y requerirán la ejecución de planes de manejo específicos para
las actividades relacionadas a obras. Durante la fase de construcción de la nueva planta
procesadora de frijol podría producirse una alteración temporal del paisaje motivada por los
almacenamientos de materiales y equipos en las zonas de obras, así como por las propias
acciones (movimientos de tierras, operaciones de montaje, etc.) llevadas a cabo en la misma.

La propuesta técnica de Frijolnica ha sido eficiente y efectiva al revertir los rendimientos
productivos, pero hay un riesgo potencial con los procesos de erosión por la disminución
histórica de la cobertura forestal en las últimas décadas en el ámbito de las fincas, y por la
topografía que es muy irregular. En términos de riesgos las zonas agrícolas frijoleras que
forman parte del área de influencia del programa Frijolnica, presenta riesgos potenciales de
procesos de erosión hídrica, ya que se caracterizan por tener una topografía abrupta y montañosa
con elevaciones superiores a los 900 metros sobre el nivel del mar (msnm), los bosques primarios
de esta zona han desaparecido en su mayoría. En las fincas frijoleras poco se implementan las
técnicas de conservación de suelo para minimizar la pérdida de su fertilidad por la erosión. Muy
poco se hace uso de los cultivos de cobertura que dan protección y fertilización a los suelos, es
poco visible en los cultivos la incorporación de residuos de cosechas (rastrojos). Aunque que la
siembra los productores la hacen siguiendo la curva a nivel, sin embargo la implementación de
técnicas de conservación de suelo minimizaría la pérdida de la fertilidad por la erosión -
mediante obras como: siembra en contorno, barreras vivas, control adecuado de malezas,
aboneras orgánicas, barreras muertas, cercas vivas, diques de retención, acequias de ladera, etc.
El uso de los cultivos de cobertura que dan protección y fertilización a los suelos y la
incorporación de residuos de cosechas (rastrojos) representaría un potencial de mucha
importancia si se sistematiza y generaliza su aplicación.
5.1 Fase de Construcción

Las acciones previstas a desarrollarse en la etapa de construcción del proyecto no generarán
impactos negativos significativos, pues serán de pequeña a mediana magnitud, sencillas desde
el punto de vista constructivo. En esta etapa del proyecto se realizarán los movimientos de
terreno para la conformación de una terraza sobre la cual descansará los edificios tanto de la planta
industrial, como bodegas y oficinas. Alrededor del mismo se conformará un área de parqueo y un
acceso que permita la entrada y salida de vehículos, este mismo acceso servirá para los
proveedores. Los principales impactos que se identifican en esta etapa serán los que siguen:

Calidad del aire: puede alterarse la calidad del aire en la vecindad del predio donde se instalará
la planta industrial, bodegas y oficinas durante la etapa de construcción como consecuencia del
aumento de las partículas sólidas en suspensión debido a los movimientos de tierra y al empleo
de maquinaria y vehículos. Las alteraciones descritas son de carácter temporal y extensión
reducida. Luego de terminada la fase constructiva del proyecto este impacto no se seguirá
presentando. Ruido: un aumento del nivel de ruido en forma intermitente durante la fase de
construcción por las obras y por los vehículos utilizados para el transporte. Sin embargo, el
ruido que se producirá será mínimo sin consecuencias negativas a la salud. Suelo: la pérdida de
suelo durante la fase de construcción vendrá motivada por la necesidad de ocupar y utilizar una
superficie de terreno destinada a la futura instalación. Si bien durante la fase de construcción se
producirá una ocupación de una superficie de aproximadamente unos 1500 m? de terreno,
fundamentalmente las zonas que ocuparán la planta industrial, bodegas y oficinas. Agua: no se
prevé afectación a cuerpos aguas superficiales y subterráneos durante la fase de construcción.
Los Desechos Sólidos que serán generados en esta etapa serán restos de escombros, residuos de
material de papel y cartón. Los cuales no tendrán repercusiones significativas en el entorno
ambiental.

5.2 Fase de Operación

Los principales impactos identificados en la fase de operación son los siguientes. Calidad del
Aire: Agricorp instalará una maquinaria eléctrica con motores relativamente pequeños lo que
contribuye en gran parte a un consumo de energía menor. La combustión de estos motores es
muy baja y no desprenden dióxido de carbono para su funcionamiento, por tanto su impacto en
la calidad del aire es mínimo. Ruido: La operación de la planta generara ruido por
funcionamiento de diversos equipos. Sin embargo, se estima que este impacto es muy
focalizado a lo interno de ella e las medidas de protección son establecidas por el reglamento
general de seguridad e higiene del trabajo de protección de la cabeza y el oído por uso
permanente de orejeras y tapones (Código Laboral Ley N*185). Desechos sólidos y líquidos: se
prevé únicamente la generación de aguas negras domésticas las que serán recolectadas por
medio de tanque séptico en un ambiente sanitario por medio de cajas de registro las que serán
descargadas a un tanque séptico sin tener repercusiones en las aguas subterráneas o
superficiales. En cuanto los desechos sólidos (restos de comida, papel, cartón, plásticos,
envases y embalajes, etc) y los del proceso de limpieza que no es más que la separación del
producto (frijol) de materias diferentes (paja, hojas, cereales, piedras, otros) serán recolectados
y separados por clasificación referida a reciclaje.

5.3 Operaciones y Facilidades Existentes

Arroz

La planta de procesamiento de arroz y harina no representa peligro al medio ambiente ya que la
empresa hay puesto en práctica un sistema de gestión ambiental en el que incluye un programa
de gestión ambiental. A pesar de que los procesos de arroz y harina tienen diferencias en
cuanto a la antigiiedad de la infraestructura y de los equipos; la calidad de los productos cumple
con las normas establecidas y los requerimientos y estándares del mercado. Sin embargo la
mayor parte de los desechos de cascarilla son depositados en un botadero cercano a la planta
con la debida autorización de las autoridades del MARENA, y se está utilizando para producir
calor a través del uso de quemadores de cáscara utilizados en el secado de los granos y para
depositarla como abono orgánico (quema in situ). Actualmente la empresa está trabajando en
un proyecto de generación de energía donde se utilizara toda la cascarilla de arroz desechada
por todos los molinos de AGRICORP para generar una capacidad total de 6 Megawattios. La
concretización de este proyecto daría una solución prácticamente total en cuanto a la no
generación de desechos sólidos de la industria de arroz.

Sal

Aproximadamente unos 71 productores de un total de 105 están organizados en una
Cooperativa los cuales gestionaron con el BID a través del Instituto de Desarrollo Rural la
adquisición de una planta de sal fina y seca que procesará el 70 % de la producción nacional de
sal calculada en 850,000 quintales producida por los socios de esta cooperativa. La planta
denominada NICASAL, conjuntamente con otra planta llamada SALINSA lavaran, secaran,
mineralizaran y empacaran más de 700,000 quintales netos después de merma de sal inocua
para consumo humano directo o para la industria alimenticia de bebidas, quesos, embutidos,
panaderías entre otras del sector alimenticio. En la evaluación ambiental no se identifican
riesgos que pongan en peligro la seguridad del trabajador o bien los recursos ambientales de la
zona. Por tanto se puede concluir que esta la planta Nicasal no generara impactos ambientales
negativos significativos.

6. GESTION AMBIENTAL, SOCIAL, DE SALUD Y SEGURIDAD

AGRICORP cuenta con un Sistema de Gestión Ambiental (SGA) el cual es de reciente diseño y
su aplicación es efectiva en el ámbito de la empresa de alimentos, especialmente en los molinos
de arroz y harina. La planta industrial de AGRICORP (molinos de arroz y harina) cumple con
las normas de seguridad e higiene y sus respectivos equipos son coherentes para este tipo de
industria y son establecidas sobre la base de instrumentos específicos como los planes de
contingencia, emergencia y monitoreo que forman parte del Sistema de Gestión Ambiental de
AGRICORP. AGRICORP cuenta formalmente con una oficina de medio ambiente y
producción más limpia a cargo de todo el sistema y integrada por un equipo de profesionales
calificado en el área de las ciencias ambientales.

El Sistema de Gestión Ambiental de AGRICORP de acuerdo a su manual y el flujo de los
procesos in situ está compuesto de manera sucinta a lo que sigue. Establecimiento de Bases:
(Compromiso de la Dirección, designación de responsables, identificación de aspectos
ambientales); Directrices: (Política ambiental); Determinación de Aspectos: (Evaluación de
aspectos ambientales, establecimiento de objetivos); Medición de Éxito: (Fijación de metas,
medición de resultados, medición de éxito); Controles Operacionales: (Desarrollo del
proceso); Implantación: (Proyecto administración ambiental, Registro cumplimiento legal,
plan de emergencia); Apoyo Organizacional: (Estructuras y responsabilidades, formación y
sensibilización, documentación y su control, comunicación); y Mejora Continua: (Definición
de criterios de medición, proceso de evaluación interna, proceso de evaluación gerencial

El SGA cuenta de un plan de gestión ambiental con sus respectivos planes específicos: i) ahorro
de energía eléctrica; ii) manejo de los desechos sólidos; y iii) manejo de cascarilla. Al mismo
tienen diseñados sus planes de emergencias que responden a: i) plan de contingencia para
reducción de riesgos por accidentes o eventualidades naturales; ii) plan de protección contra
incendios; y iii) plan de protección contra huracanes, etc. Los cuales se mantienen activos
mediante ensayos a través de simulacros programados por lo menos una vez al año. El sistema
de monitoreo es muy operativo y tiene diseñado todos los indicadores de desempeño que
permiten medir el avance del SGA; estos indicadores son coherentes con indicadores
reconocidos de calidad ambiental como calidad del aire, niveles de ruido, calidad del agua.

6.1 Medidas de Mitigación Ambiental y Social

6.1.1 Construcción y Operación

Las medidas de mitigación tienen por finalidad evitar, disminuir o anular los efectos adversos
del proyecto o actividad y pueden consistir en modernizar, rediseñar y elegir alternativas
tecnológicas a nivel de diseño y operación. Las medidas a adoptar en las etapas de
construcción y operación del proyecto AGRICORP serán detalladas en un Plan de Acción
(Medidas de Mitigación Ambiental y Social). De forma resumida, son las seguientes para fase
de construcción: ¡) Control de las Emisiones de Polvo y Material Particulado; ii) Control de
Residuales Líquidos y Sólidos; iii) Seguridad a los Trabajadores; y iv) Señalización. En la fase
de funcionamiento (operación) de la planta de frijol: i) Manejo de Residuos Sólidos No
Peligrosos; ii) Monitoreo de Emisión de Ruido: iii) Monitoreo a la Calidad del Aire; y iv)
Salud y Seguridad Laboral

El Plan de Accion contemplara los instrumentos técnicos (incluyendo el Programa de
Monitoreo) y financieros para implantar una buena gestión ambiental y social.

6.1.2 Operaciones y Facilidades Existentes

Los sistemas de producción establecidos en las fincas, sino son acompañados de las prácticas
de conservación y manejo de los suelos dará como resultado que los productores en el mediano
y largo plazo estarán enfrentándose a una agresiva erosión. El programa Frijolnica tiene una
excelente oportunidad de contribuir a mitigar esta problemática, a través de la creación y
fortalecimiento de fincas demostrativas para promover en la zona las obras de conservación de
suelos con respecto a las prácticas tradicionales (Las Buenas Prácticas Agrícolas). RAMAC ya
tiene un programa de asistencia técnica que puede servir de base para desarrollar las fincas
modelo. Sera desarrollada una propuesta de modelo de finca demostrativa como medida para
enfrentar el problema de erosión de suelos en las fincas frijoleras.

6.1.3 Mejoramiento de la Gestión Ambiental AGRICORP

El Sistema de Gestión Ambiental (SGA) debe ser mejor ordenado conforme al modelo definido
por la ISO 14001. Por otro lado, debe incorporar las auditorías ambientales, las que deben ser
ejecutadas periódicamente según el Programa de Auditorías Ambientales Internas,
considerando el resultado de las auditorías anteriores, las No-Conformidades emitidas, los
objetivos y metas ambientales y la Política Ambiental. El SGA debe ser fortalecido con un
sistema de procedimientos ambientales para cubrir los vacíos relacionados con la parte del
programa de crédito y financiamiento a los productores de frijol. Este sistema debe ser diseñado
para facilitar el análisis ambiental de los nuevos proyectos que se incorporen a AGRICORP. La
política ambiental deber ser revisada y actualizada conforme a los nuevos objetivos y
planes estratégicos de AGRICORP y con la visión de largo plazo de la empresa
7.

CONSULTACION PÚBLICA E PARTICIPACION CIUDADANA

Según la Ley de Participación Ciudadana (Ley N*475) el proyecto de AGRICORP se deberá
someter a una consulta pública, especialmente en el municipio donde se instalará la planta
procesadora de frijol, con la finalidad de dar a conocer y aclarar dudas sobre los aspectos y
acciones del proyecto y conocer la opinión de la población. De acuerdo a la Política de
Disponibilidad de Información (OP-102) la información acerca del proyecto (“Project Abstract
e Estrategia Ambiental y Social-ESS) fueran publicados y están disponibles en el sitio Web del
Banco. Asimismo el presente informe (IGAS) estará disponible después de aprobado, lo que se
estima para el 15 de septiembre de 2009.

8.

8.1

vi

vii

viii

8.2

8.3

RECOMENDACIONES

Como parte de la propuesta de préstamo el Banco va requerir del cliente cumplimiento
de las cláusulas siguientes durante todo el plazo del préstamo:

Todos permisos o licencias ambientales, laborales, y de salud aplicables en Nicaragua al
proyecto.

Aspectos aplicables de la Política de Medio Ambiente y Cumplimento de Salvaguardias
y otras Políticas aplicables por referencia a esa.

Todos requerimientos ambientales, de salud y seguridad aplicables al contracto con
Agricorp e sus modificaciones posteriores.

Asegurarse que cualquier empresa contratada para construcción o operación de las
plantas de Agricorp cumpla con los requerimientos aplicables en materia ambiental,
social y de seguridad y salud del Contrato de Préstamo.

Consultar el BID antes de aprobar o implementar toda y cualquier alteración substancial
al Proyecto o su plazo de implementación que pueda generar consecuencias negativas
ambientales, sociales o de salud y seguridad.

Enviar comunicación escrita al BID a cerca sobre todo y cualquier incumplimiento con
los requerimientos ambientales, sociales, de seguridad y de salud del Contrato de
Préstamo, y todo y cualquier accidente, impacto, evento, queja o daño material de
naturaleza ambiental, social, de salud o seguridad.

Implementar Sistemas de Gestión Ambiental, Social, de Salud y Seguridad (SGA)
consistentes con los principios de las normas ISO 14001 y OHSAS 18001
respectivamente.

Implementar actividades continuas de disponibilidad de información e consultación
publica relacionadas a los aspectos ambientales, sociales, de salud y seguridad del
proyecto en conformidad con la Política de Disponibilidad de Información (OP-102) del
Banco.

Antes del primer desembolso del proyecto Agricorp deberá:

Organizar una consulta con actores representativos locales (incluyendo a la comunidad
en el caso del programa FrijolNica) sobre: a) los propósitos del proyecto y su
información básica; b) los resultados de la evaluación ambiental y nivel de riesgo
socioambiental; y 3) sus medidas de mitigación.

Seis meses antes del inicio de las operaciones del Proyecto —o fecha similar aplicable
Agricorp deberá presentar en forma y substancia aceptable al Banco:
8.4

8.5

8.6

El ordenamiento del Sistema de Gestión Ambiental, Social, de Salud y Seguridad
(SGA) consistente con los principios de las normas ISO 14001 y OHSAS 18001
respectivamente. Por ejemplo, debe incorporarse auditorías ambientales las que deben
ser ejecutadas periódicamente según un Programa de Auditorías Ambientales Internas,
considerando el resultado de las auditorías anteriores, las No-Conformidades emitidas,
los objetivos y metas ambientales y la Política Ambiental. Asimismo, el SGA debe ser
fortalecido con un sistema de procedimientos ambientales para cubrir los vacíos
relacionados con la parte del programa de crédito y financiamiento a los productores de
frijol.

Un Plan de Medidas de Mitigación Ambiental y Social (Plan de Acción) para las fases
de construcción e operación del proyecto, que contenga cronograma, presupuesto, y
organización de todas las actividades ambiéntales, sociales, de salud e seguridad -
incluyendo un programa de monitoreo e de contingencias.

Durante el plazo del Contrato de Préstamo Agricorp deberá presentar, en forma y
substancia aceptable al Banco, todo documentos aplicables, informes y planes
requeridos en lo Contrato de Préstamo y enviar, a cada seis meses, Informes de
Cumplimiento Ambiental y Social (Environmental and Social Compliance Reports -
ESCR), en forma y substancia aceptable al Banco.

Durante el plazo del Contrato de Préstamo Agricorp deberá presentar, en forma y
substancia aceptable al Banco, un informe sobre emisiones de gases de efecto
invernadero estimadas anualmente para las inversiones de capital (Capex).

El Banco va monitorear los aspectos ambientales, sociales, de salud y seguridad del
Contrato de Préstamo a través de sus actividades internas de supervisión (e.g. visitas en
el terreno, análisis de documentación, ect) y contratara un consultor Ambiental y Social
Independiente para realizar actividades de supervisión y monitoreo durante el plazo del
Contrato.
